DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 10/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,307,824 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Note that filed terminal filed on 10/14/2022 has been filed preemptively since no formal double patenting rejection was made prior to it. However, the preemptive terminal disclaimer obviates a potential non-statutory type double patenting rejection of claims 4-11 of the instant application over at least claims 1-5 of prior U.S. Patent No. US 11,307,824 B2. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6-8, respectively, of prior U.S. Patent No. US 11,307,824 B2. This is a statutory double patenting rejection.
As shown in the claim comparison table below, claims 1-3 of the instant application are identical to claims 6-8, respectively, of US 11,307,824 B2.  The Examiner suggests cancellation of claims 1-3 since they are already identically present in the prior U.S. patent.

U.S. Application No. 17/709,730
U.S. Patent No. US 11,307,824 B2
1. An electronic board, including a communication circuit configured to receive a data stream, where the data stream includes a board content, a first display screen configured to display the board content;
	 and a control circuit configured to control the display screen to display the board content, wherein in response to the communication circuit receiving a handshake protocol message, the control circuit wakes up the communication circuit to receive the board content to be displayed.

2. The electronic board according to claim 1, further comprising: a second display screen which is arranged opposite to the first display screen, wherein the control circuit is further configured to control the second display screen to display the board content.

3. The electronic board according to claim 1, wherein the communication circuit comprises at least one of a near field communication interface, a Bluetooth communication interface, and a WiFi communication interface.

6. An electronic board, including a communication circuit configured to receive a data stream, where the data stream includes a board content, a first display screen configured to display the board content;
	 and a control circuit configured to control the display screen to display the board content, wherein in response to the communication circuit receiving a handshake protocol message, the control circuit wakes up the communication circuit to receive the board content to be displayed.

7. The electronic board according to claim 6, further comprising: a second display screen which is arranged opposite to the first display screen, wherein the control circuit is further configured to control the second display screen to display the board content.

8. The electronic board according to claim 6, wherein the communication circuit comprises at least one of a near field communication interface, a Bluetooth communication interface, and a WiFi communication interface.



Allowable Subject Matter
Claims 4-11 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4
	The prior art, [Kang; Gap-Chul et al., US 20140086105 A1], discloses:
	“A method for sharing a drawing screen includes establishing a data communication link between a first mobile terminal and a second mobile terminal using data communication link information, and sharing of a drawing screen of the first mobile terminal with the second mobile terminal using the data communication link. A first mobile terminal to share a drawing screen includes a wireless communication unit to establish a data communication link with a second mobile terminal using data communication link information received from a management server storing registration information of at least one of the first mobile terminal and the second mobile terminal, and a controller to share a drawing screen displayed on the first mobile terminal with the second mobile terminal using the data communication link.”, as recited in the abstract.

However, the prior art does not teach or suggest either singularly or in combination the claimed, "and in response to receiving a handshake protocol message, waking up a communication circuit of the electronic board to receive the board content to be displayed", in combination with the other recited claim features.

Regarding claim 5:
	Claim 5 depend on claim 4 and is found allowable for at least the same reason as discussed above.

Regarding claim 6
	The prior art, [Kang; Gap-Chul et al., US 20140086105 A1], discloses:
	“A method for sharing a drawing screen includes establishing a data communication link between a first mobile terminal and a second mobile terminal using data communication link information, and sharing of a drawing screen of the first mobile terminal with the second mobile terminal using the data communication link. A first mobile terminal to share a drawing screen includes a wireless communication unit to establish a data communication link with a second mobile terminal using data communication link information received from a management server storing registration information of at least one of the first mobile terminal and the second mobile terminal, and a controller to share a drawing screen displayed on the first mobile terminal with the second mobile terminal using the data communication link.”, as recited in the abstract.
However, the prior art does not teach or suggest either singularly or in combination the claimed, " and a communication circuit configured to send the board content and a handshake protocol message to one or more electronic boards", in combination with the other recited claim features.

Regarding claim 7-11:
Claims 7-11 depend on claim 6 and is found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Kang; Gap-Chul et al., US 20140086105 A1] discloses:
	“A method for sharing a drawing screen includes establishing a data communication link between a first mobile terminal and a second mobile terminal using data communication link information, and sharing of a drawing screen of the first mobile terminal with the second mobile terminal using the data communication link. A first mobile terminal to share a drawing screen includes a wireless communication unit to establish a data communication link with a second mobile terminal using data communication link information received from a management server storing registration information of at least one of the first mobile terminal and the second mobile terminal, and a controller to share a drawing screen displayed on the first mobile terminal with the second mobile terminal using the data communication link.”, as recited in the abstract.

[Park; Hyorim, US 8416148 B1] discloses:
	“A method for controlling a portable device and which includes detecting one of a first unlock command for switching a state of a first display unit to an active state and maintaining a state of a second display unit in a locked state or a second unlock command for switching the state of the first display unit to the active state and switching the state of the second display unit to a ready-to-activate state; switching the states of the first and second display units to the active state and the ready-to-activate state, respectively, when the second unlock command is detected; detecting an unlock trigger; and switching the second display unit to the active state according to the detected unlock trigger.”, as recited in the abstract.

[Kemmochi; Eijiet al., US 20170293826 A1] discloses:
“An electronic information board apparatus includes: a guide generating unit configured to
display a handwriting region on a screen; a coordinate detecting unit configured to detect coordinates of
an indication body moving in the handwriting region on the screen; an image drawing unit configured to
generate a stroke image based on the coordinates and display the generated stroke image in the
handwriting region on a first layer of the screen; a character recognizing unit configured to execute
character recognition based on a hand-written image that is hand-written inside the handwriting region
and outputs text data; and a display superimposing unit configured to display the text data acquired
from the character recognizing unit at a position that is approximately the same as that of the hand-
written image that is hand-written inside the handwriting region on the screen, and on a second layer of
the screen different from the first layer’, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623